Exhibit 10.1

 

LOGO [g615239g71s18.jpg]

Local Network Master Services Agreement

This Local Network Master Services Agreement (this “Agreement”) is entered into
as of this 16th day of October, 2013 (the “Effective Date”) by and between Local
Corporation, a Delaware corporation, with its principal place of business at
7555 Irvine Center Drive, Irvine, CA 92618, Fax: (949) 784-0880, Email:
clientservices@local.com (“Local”) and Allview Networks, LLC, a Virginia limited
liability company with its principal place of business at 7245 Arlington
Boulevard, Suite 221, Falls Church, VA 22042, Fax: (610) 869-6570, E-mail:
nfarra@allviewnetworks.com (“Company”). Local and Company may sometimes be
referred to herein collectively as the “Parties” or individually as a “Party.”

Section 1. Services. This Agreement states the terms and conditions upon which
Local will deliver and Company will receive one or more of the services offered
by Local (the “Services”), each as may be more specifically described in a
service order executed by the Parties hereto and attached to this Agreement as a
schedule (a “Service Order”). Each Service Order attached hereto may contain
additional terms and conditions specific to the Services to be provided
thereunder that each Party agrees to comply with and adhere to in their
entirety. In the event of a conflict between the terms of this Agreement and any
Service Order, the terms of this Agreement shall prevail unless otherwise
specified in the Service Order by specific reference to this Section 1.

Section 2. Compensation. Each Service Order will set forth the terms upon which
a Party hereto will pay or be paid for the Services to be provided thereunder.
Unless otherwise specified in a validly executed Service Order, all payments
owed pursuant to a Service Order will be paid within thirty (30) days of the
calendar month in which they are earned. Company will also pay all sales, use,
service, occupation, personal property, value-added and excise taxes and any
other fees, assessments or taxes which may be assessed or levied by any taxing
authority for Company’s use of the Services, excluding any taxes based on
Local’s income. All payments under this Agreement will be made in U.S. dollars.
In the event Company disputes the calculation of any compensation owed to
Company pursuant to a Service Order, it must provide written notice of such
dispute within thirty (30) days of the date a disputed amount was otherwise due
and owing to Company. Upon timely submission of a notice of dispute pursuant to
this Section 2, the Parties will work in good faith to resolve this dispute for
a period of thirty (30) days and if, at the end of such thirty (30) day period,
no resolution has been reached, the applicable Service Order may be immediately
terminated by Local and the Parties may pursue their respective rights under
applicable law and provided herein. In the event a notice of dispute is not
timely received, and in the absence of intentional concealment or
misrepresentation by Local, Company shall be deemed to have conclusively
accepted the accuracy of Local’s compensation calculation and waives any further
rights to challenge or dispute such compensation calculation.

Section 3. Term. This Agreement will commence on the Effective Date and continue
in full force for a period of one (1) year or until all Service Orders entered
into hereunder have been fulfilled in accordance with their terms, whichever is
longer. This Agreement will automatically renew for a period of one (1) year on
the date it would otherwise expire unless either Party notifies the other Party
in writing of its intent not to renew at least forty-five (45) days prior to the
end of the then-current term.

Section 4. Expiration; Termination; Survival of Terms. Either Party may
terminate this Agreement and each Service Order entered into hereunder at any
time if the other Party materially breaches this Agreement and fails to cure
such breach within thirty (30) days after receipt of written notice of the
breach from the non-breaching Party. Either Party may terminate this Agreement
and each Service Order entered into hereunder at any time if the other Party
becomes insolvent, makes a general assignment for the benefit of creditors,
files a voluntary petition of bankruptcy, suffers or permits the appointment of
a receiver for its business or assets, becomes subject to any proceeding under
any bankruptcy or insolvency law or is wound-up, dissolved or liquidated,
voluntarily or otherwise. Upon termination or expiration of this Agreement for
any reason, (a) Company will promptly (not to exceed five (5) business days)
remove all Content (as defined below) provided by Local pursuant to any Service

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Order from the Company Products (as defined below); (b) Company will promptly
(not to exceed five (5) business days) pay any amounts accruing to Local prior
to such termination or expiration under the terms of the applicable Service
Order; and (c) both Parties will destroy or return, as requested by the other
Party, all Confidential Information of the other Party and copies thereof and
certify in writing the completion of such action, except that a Party may
maintain documents to demonstrate Services rendered or Company Products
provided, subject to the ongoing obligations of confidentiality in Section 6.
This Section 4 is not intended to limit any remedies that may be available to a
Party for a termination of this Agreement by the other Party. Sections 2, 4,
6-10 and 12 will survive any expiration or earlier termination of this
Agreement, along with any provisions of the Service Orders that make specific
reference to this Section 4. Nothing in this Section 4 will limit either Party’s
right to seek and obtain any other remedies available to such Party under this
Agreement, at law, or in equity. For purposes of this Agreement, “Content” means
any and all things provided by Local to Company to implement any of the
Services, including without limitation any advertisements, listings, articles,
videos, images, procured content, code, directories, databases, Marks (as
defined below), and trade dress. For purposes of this Agreement, “Company
Products” means, collectively, the Company products and services, such as
websites, domains, advertisements, applications, newsletters, and/or email
campaigns which will utilize or are developed through any of the Services,
including any content, materials, elements and/or advertising appearing on or
within any of the foregoing that is not supplied by Local.

Section 5. Marketing and Promotion. Company hereby grants to Local a
non-transferable, non-exclusive, non-sublicenseable, royalty-free, right and
license to use and display those tradenames, trademarks, servicemarks, and logos
(collectively, “Marks”) of the Company in fulfillment of its obligations under
each Service Order and in other promotional materials for Local’s business and
services for the purposes of promoting the existence of the relationship between
the Parties as set forth in this Agreement and any Service Order. Neither Party
may issue a press release relating to this Agreement or the relationship of the
Parties without the prior written consent of the other Party, which consent may
be withheld in the other Party’s sole and absolute discretion.

Section 6. Confidentiality. Each Party will hold all Confidential Information
(as defined below) of the other Party in strict confidence and will not disclose
any Confidential Information to any third party. The Parties will disclose the
Confidential Information of the other Party only to its respective employees,
contractors, and agents who need to know such information for the purposes of
performing their respective obligations under this Agreement and who are bound
in writing by restrictions regarding disclosure and use of such information
comparable to and no less restrictive than those set forth herein. Neither Party
will use any Confidential Information of the other Party for the benefit of
itself or any third-party or for any purpose other than performing its
obligations under this Agreement. Each Party will use the same degree of care
that it uses to protect its own confidential and proprietary information of
similar nature and importance (but in no event less than reasonable care) to
protect the confidentiality and avoid the unauthorized use, disclosure,
publication or dissemination of the Confidential Information of the other Party.
“Confidential Information” means any and all information disclosed by one Party
to the other Party, directly or indirectly, in writing, orally, electronically,
or in any other form, that is designated, at or before the time of disclosure,
as confidential or proprietary, or that is provided under circumstances
reasonably indicating that the information is confidential or proprietary,
including, without limitation, trade secrets, Company lists, business plans,
technical data, product ideas, personnel, contract and financial information,
and the terms of this Agreement and any Service Order. Notwithstanding the
foregoing, Confidential Information does not include information that: (a) is or
becomes generally available to the public through no breach of this Agreement or
any other agreement by the recipient of the information; (b) is or was known by
the recipient of the information at or before the time such information was
received from the discloser, as evidenced by the recipient’s tangible (including
written or electronic) records; (c) is received from a third-party that is not
under an obligation of confidentiality to the knowledge of the disclosing Party
with respect to such information; (d) is independently developed by the
recipient of the information without any breach of this Agreement, as evidenced
by the recipient’s contemporaneous tangible (including written or electronic)
records; or (e) is approved for release in advance in writing by the disclosing
Party, as applicable. The burden of proof shall rest with the Party seeking to
demonstrate the applicability of clause (a) through (e) above. If the disclosure
of Confidential Information of a Party is required by law, subpoena, or other
validly issued administrative or judicial processes demanding Confidential
Information of the other Party hereto, such Party shall promptly notify the
disclosing Party in advance of such required disclosure and use its best efforts
to minimize the scope of such disclosure, where lawfully able to do so.

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Section 7. Representations, Warranties and Covenants. Each represents, warrants,
and covenants that: (a) it is duly authorized to enter into this Agreement and
each and every Service Order entered into hereunder and to perform its
obligations hereunder and thereunder without violation of any provision of any
other agreement to which it is bound. Company represents, warrants and covenants
that: (a) the Company Products and the use or display of the Company Products as
contemplated in any Service Order: (i) will comply with all applicable laws,
rules and regulations; (ii) will not infringe or misappropriate any U.S. patent,
copyright, trade secret, trademark or other right of Local or any third party;
(iii) will contain or link to a website that contains a conspicuously posted
privacy policy that complies with all applicable laws, rules and regulations (to
the extent not provided by Local as part of the Services) in compliance with
Section 11 below, (iv) will not contain viruses, trojan horses, worms, time
bombs, cancelbots or other similar harmful or deleterious programming routines;
and (v) will not contain any material that is unlawful, harmful, fraudulent,
threatening, abusive, harassing, defamatory, vulgar, obscene, profane, hateful,
racially, ethnically, or otherwise objectionable, including, without limitation,
any material that supports or otherwise encourages wrongful conduct that would
constitute a criminal offense, give rise to civil liability, bring disrepute
onto Local or otherwise violate any applicable local, state, national or
international laws; (b) at least ninety percent (90%) of the traffic to each and
all of the Company Products is and shall continue to be during the term of this
Agreement solely from the United States and Canada; (c) it will not use any of
the Services for any purpose other than as set forth and provided for in this
Agreement and the applicable Service Order; (d) it will promptly notify Local of
any claim made or threatened against Company, Local, or any Local licensor or
advertiser concerning any of the Company Products or the use of any of the
Services; and (e) it will not reverse engineer, decompile, or reverse assemble
any aspect of the Services.

Section 8. Disclaimer; Limitation of Liability. EXCEPT AS EXPRESSLY PROVIDED
HEREIN, COMPANY HEREBY ACKNOWLEDGES AND AGREES THAT THE SERVICES PROVIDED BY
LOCAL PURSUANT TO THIS AGREEMENT AND ANY SERVICE ORDER ATTACHED HERETO ARE BEING
PROVIDED TO COMPANY, AND END USERS, “AS IS, WITH ALL FAULTS.” ALL WARRANTIES OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, ARE HEREBY EXPRESSLY DISCLAIMED TO THE
FULLEST EXTENT PERMITTED BY LAW, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES
OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. LOCAL DOES NOT GUARANTEE THAT THE SERVICES OR PRODUCT OF SUCH SERVICES
WILL OPERATE CONTINUOUSLY OR UNINTERRUPTED. IF AN INTERRUPTION IN THE SERVICES
OCCURS, LOCAL’S SOLE OBLIGATION SHALL BE TO RESTORE THE SERVICES OR PRODUCT OF
SUCH SERVICES FOR WHICH IT IS RESPONSIBLE AS SOON AS IS REASONABLY POSSIBLE.

EXCEPT WITH RESPECT TO (A) A BREACH OF SECTION 6, (B) THE INDEMNIFICATION
OBLIGATIONS UNDER SECTION 9, (C) EITHER PARTY’S BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OR (D) AS IS OTHERWISE PROVIDED FOR IN A SERVICE ORDER WITH
SPECIFIC REFERENCE TO THIS SECTION 8, (X) UNDER NO CIRCUMSTANCES WILL EITHER
PARTY BE LIABLE TO THE OTHER FOR INDIRECT, INCIDENTAL, PUNITIVE, CONSEQUENTIAL,
SPECIAL OR EXEMPLARY DAMAGES (EVEN IF SUCH DAMAGES ARE FORESEEABLE OR THE PARTY
HAS BEEN ADVISED OR HAS CONSTRUCTIVE KNOWLEDGE OF THE POSSIBILITY OF SUCH
DAMAGES), ARISING FROM SUCH PARTY’S PERFORMANCE OR NON-PERFORMANCE PURSUANT TO
ANY PROVISION OF THIS AGREEMENT OR THE OPERATION OF SUCH PARTY’S BUSINESS,
INCLUDING, WITHOUT LIMITATION, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST
BUSINESS; AND (Y) EACH PARTY’S AGGREGATE LIABILITY TO THE OTHER PARTY ARISING
FROM OR RELATING TO THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, UNDER ANY LEGAL
THEORY (WHETHER IN CONTRACT, TORT, INDEMNITY OR OTHERWISE), WILL BE LIMITED TO
AN AMOUNT EQUAL TO THE FEES PAID AND PAYABLE UNDER THE COMMERCIAL TERMS OF THIS
AGREEMENT FOR THE IMMEDIATELY PRECEDING SIX CALENDAR MONTHS.

Section 9. Indemnification.

(a) Local. Local agrees to indemnify, defend and hold harmless Company, its
officers, directors, employees, affiliates, subsidiaries, agents, successors and
assigns from and against any third-party claims, suits, proceedings, demands or
actions and any damages, losses, costs, expenses or settlement fees incurred in
connection therewith (including reasonable attorneys fees and costs)
(collectively, “Losses”) arising out of or relating to (i) any breach or alleged
breach by Local of its representations, warranties, or covenants provided in
this Agreement; or (ii) Local’s bad faith, gross negligence or willful
misconduct.

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(b) Company. Company agrees to indemnify, defend and hold harmless Local, its
officers, directors, employees, affiliates, subsidiaries, agents, third-parties
contracted by Local to provide any portion of the Services, successors and
assigns from and against any third-party claims, suits, proceedings, demands or
actions and any Losses incurred in connection therewith arising out of or
relating to (i) any breach or alleged breach by Company of its representations,
warranties, or covenants provided in this Agreement; (ii) any aspect of the
Company Products; (iii) Company’s modification or use of any portion of the
Services, except as provided pursuant to a Service Order; (iv) the Company
Marks; (v) Company’s placement, display, or the functionality of any Company
Products; or (vi) Company’s bad faith, gross negligence or willful misconduct.

(c) General. An indemnitee under this Section 9 (an “Indemnitee”) must
(i) promptly notify the indemnitor (an “Indemnitor”) in writing regarding any
facts that may give rise to a claim for indemnification under this Agreement
(provided that any delay in notification will not relieve the Indemnitor of its
obligations hereunder except to the extent that the delay impairs its ability to
defend); (ii) provide Indemnitor with reasonable information, assistance and
cooperation in defending the lawsuit or proceeding (at Indemnitor’s expense, to
the extent of any out-of-pocket expenses); and (iii) give the Indemnitor full
control and sole authority over the defense and settlement of such claim,
subject to Indemnitee’s approval of any such settlement, which approval will not
be unreasonably withheld or delayed.

Section 10. Intellectual Property. Notwithstanding anything to the contrary in
this Agreement, as between Company and Local, (a) Local owns and retains all
right, title and interest (including, without limitation, intellectual property
rights) in and to the Services and Content and any documentation relating
thereto; and (b) Company owns and retains all right, title and interest
(including, without limitation, intellectual property rights) in and to the
Company Products and the Company Marks. All rights not expressly granted in this
Agreement are reserved. Company will not, and will not permit any third party,
to (x) sell, resell, rent, license, sublicense, transfer, assign or redistribute
in any way all or any portion of the Services or Content, except as may be
expressly permitted herein; (y) attempt to reverse engineer, decompile,
disassemble or otherwise attempt to derive any of Local’s algorithms, databases,
computer programs, ontology, directory structure, software, or patents,
copyrights, or other proprietary rights or Local’s methodology related in any
way to the Services or any component thereof; (z) crawl, index, store or cache
any of the Services or Content or any component of either.

Section 11. Privacy. Unless otherwise set forth in a Service Order, Company
shall provide a link on all Company Products to a privacy policy (“Privacy
Policy”) that describes to End Users (as defined below) how Company collects,
uses, and shares such End User Data and that otherwise complies with all
applicable laws, rules, regulations and other legal requirements. For purposes
of this Agreement, an “End User” means a live computer user who uses a Company
Product, which excludes any robots, spiders, hitbots, scripts, software, hidden
links, scrapers, or other mechanical or artificial technologies. Company shall
comply with its Privacy Policy and all legal requirements applicable to its
collection, storage, maintenance, processing, transfer, disclosure, renting,
sharing, or any other use of any personally identifiable or non-personally
identifiable information from its End Users in connection with Company Products
(“End User Data”). Company shall take all steps reasonably necessary to ensure
that all End User Data is protected against unauthorized disclosure, access,
use, modification, or loss or other misuse. Company will not sell, disclose,
transfer or rent any End User Data to any third-party without the express
consent of the applicable End Users.

Section 12. Miscellaneous.

12.1 Independent Contractors. The relationship of Local and Company established
by this Agreement and each Service Order is that of independent contractors, and
nothing contained in this Agreement or any Service Order will create or be
construed to create any partnership, joint venture, agency, franchise, sales
representative, employment or fiduciary relationship between the parties.
Neither Party shall have any authority to act for or to bind the other Party in
any respect, nor shall either Party hold itself out as having such authority.
Each Party agrees to assume complete responsibility for its own employees with
regard to Federal or state employer’s liability, worker’s compensation, social
security, unemployment insurance, and Occupational Safety and Health
Administration requirements and other laws.

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

12.2 Governing Law; Jurisdiction. This Agreement is to be construed in
accordance with and governed by the internal laws of the State of California (as
permitted by Section 1646.5 of the California Civil Code or any similar
successor provision), without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the Parties. Any
action or proceeding seeking to enforce any provision of, or based on any right
arising out of, this Agreement may be brought against any of the Parties only in
the courts of the State of California, Orange County, or, if it has or can
acquire the necessary jurisdiction, in a United States District Court located in
Orange County, California. Each of the Parties consents to the exclusive
jurisdiction of such courts (and the appropriate appellate courts) in any such
action or proceeding and waives any objection to venue laid therein. THE PARTIES
HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN ANY ACTION BETWEEN THE PARTIES.

12.3 Assignment. This Agreement may not be assigned, in whole or in part, by
Company without the prior written consent of Local. Local shall have the right
to assign or otherwise transfer this Agreement or any of its rights or
obligations hereunder. Any purported assignment, sale, transfer, delegation or
other disposition by Company, except as permitted herein, shall be null and
void. This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and permitted assigns.

12.4 Recovery of Fees by Prevailing Party. If any legal action, including,
without limitation, an action for arbitration or equitable relief, is brought by
one Party against the other Party relating to this Agreement or the breach or
alleged breach hereof, the prevailing Party in any final judgment or arbitration
award, or the non-dismissing Party in the event of a voluntary dismissal by the
Party instituting the action, will be entitled to reimbursement from the other
Party for the full amount of all reasonable expenses, including all court costs,
arbitration fees and actual attorneys’ fees paid or incurred in good faith.

12.5 Severability. If the application of any provision of this Agreement to any
particular facts or circumstances will be held to be invalid or unenforceable by
an arbitration panel or a court of competent jurisdiction, then (a) the validity
of other provisions of this Agreement will not in any way be affected thereby,
and (b) such provision will be enforced to the maximum extent possible so as to
effect the intent of the Parties and reformed without further action by the
Parties to the extent necessary to make such provision valid and enforceable.

12.6 Waiver. A waiver of a Party’s breach of any provision of this Agreement or
any Service Order will not operate as or be deemed to be a waiver of that
Party’s prior, concurrent or subsequent breach of that or any other provision of
this Agreement or any Service Order.

12.7 Force Majeure. Neither Party will be deemed in default of this Agreement to
the extent that performance of its obligations (other than payment obligations)
or attempts to cure any breach are delayed or prevented by reason of any act of
God, fire, natural disaster, accident, riots, acts of government, acts of war or
terrorism, shortage of materials or supplies, failure of transportation or
communications or of suppliers of goods or services, action or omission by a
third party, or any other cause beyond the reasonable control of such Party.

12.8 Notices. Any notice or approval desired or required to be provided to a
Party hereunder will be given to such Party in writing by personal delivery
(notice deemed effective upon receipt), overnight messenger (notice deemed
effective the business day after such messenger’s acceptance (which acceptance
must occur before such messenger’s required deadline) for next business day
service), mail (notice deemed effective three (3) business days after mailing),
facsimile transmission with follow-up copy by mail (notice deemed effective upon
electronic confirmation of facsimile receipt), or e-mail (noticed deemed
effective upon receipt of a return e-mail, other than an automatically generated
return e-mail, indicating that the e-mail notice has been received), addressed
to such Party at the address, facsimile number, or e-mail address, as
applicable, for such Party specified in the introductory paragraph of this
Agreement, and marked, if to Local, “Attn: General Counsel” and if to Company,
“Attn: President.” A Party may designate a substitute address, facsimile number,
or e-mail address by written notice to the other with the effectiveness of such
notice governed by the terms of this Section. If the final day for giving notice
is a Saturday, Sunday or nationally recognized holiday then the time for giving
such notice will be extended to the next business day.

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

12.9 Counterparts/Electronic Transmission. This Agreement may be executed in two
or more counterparts, each of which will be deemed an original and all of which
together will constitute one and the same instrument. A facsimile signature or
other similar electronic reproduction of a signature shall have the same force
and effect of an original signature, and in the absence of an original
signature, shall constitute the original signature.

12.10 Entire Agreement. The provisions of this Agreement and all Service Orders,
which are incorporated herein by reference, constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof, and
this Agreement and related Service Orders supersedes all prior agreements or
representations, oral or written, regarding such subject matter.

12.11 Capitalized Terms. Capitalized terms used in any Service Order shall have
the meanings ascribed to them in this Agreement, unless otherwise noted in the
applicable Service Order. Capitalized terms used in a Service Order shall not
have the defined meanings from any other Service Order, unless explicitly stated
otherwise in such Service Order.

[Signature Page Follows]

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

LOCAL CORPORATION     ALLVIEW NETWORKS, LLC By:   /s/ Heath Clarke     By:   /s/
Norm Farra   Name: Heath Clarke       Name: Norm Farra   Title: CEO       Title:
COO

[Signature Page to Local Network Master Services Agreement]

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

LOGO [g615239g71s18.jpg]

XML Feed Service Order

This XML Feed Service Order (“Service Order”) is entered into this 16th day of
October, 2013, (the “Service Order Effective Date”) by and between Allview
Networks, LLC (“Company”) and Local Corporation (“Local”) in accordance with the
terms of the Local Network Master Services Agreement previously entered into by
and between the Parties (the “Agreement”). This Service Order is hereby
incorporated into the Agreement as of the Service Order Effective Date.

Section 1. Definitions. As used in this Service Order, the following terms will
have the following definitions:

(a) “Advertiser” means any advertiser who engages Local to distribute its Paid
Listings.

(b) “Algorithmic Listing” means a text-based, non-paid business listing
distributed by Local to Company pursuant to this Service Order that is generated
from Local’s database of business vendors.

(c) “Click” means a click by an End User on a Paid Listing.

(d) “Clickthrough” means a Click that (i) successfully charges the applicable
Advertiser; (ii) delivers the End User to the correct URL associated with the
Paid Listing (as determined by Local’s click-tracking and accounting systems);
and (iii) was not generated in violation of the terms of this Service Order or
the Agreement or in an otherwise fraudulent or invalid manner (as determined by
Local in its discretion).

(e) “Company Query” means a request submitted by Company to Local for Listings
that is initiated by the action of an End User on a Link (as defined in
Section 2).

(f) “End User Query” means a search or query performed by an End User on a Link
in a Company Product that is programmed to return Listings to the End User.

(g) “Listings” means any Paid Listings and/or Algorithmic Listings, as
applicable, that Local is obligated to provide to Company under this Service
Order (as specifically selected on Exhibit A).

(h) “Paid Listing” means a text-based advertising listing of an Advertiser
distributed by Local to Company pursuant to this Service Order (i) that contains
a title, description, and hyperlink coded with a URL to the Advertiser’s web
page; and (ii) for which the Advertiser has agreed to pay Local or a third-party
supplier of such listing (whether on a cost-per-click, cost-per-action,
cost-per-impression, pay-for-placement, paid-inclusion or other basis).

(i) “Third-Party Paid Listing” means a Paid Listing provided by a third-party
Advertiser affiliated with Local.

(j) “Revenue” means the revenue earned and collected by Local as a result of
Clickthroughs on a Paid Listing appearing within the Approved Company Products
(as defined in Section 2, less any refunds, bad debt, chargebacks, forfeitures
as a result of violations of any of the provisions of this Service Order or
similar events, including non-payment by Advertisers as a result of claims
relating to prohibited acts, as more particularly described in Section 4(d)
hereof, and less a five percent (5%) administrative fee.

(k) “XML Feed” means one or more data feeds in extensible markup language that
contains Listings.

Section 2. Service. Local will use commercially reasonable efforts to provide
Company with the Listings selected on Exhibit A via an XML Feed for display to
End Users in response to End User Queries (the “XML Service”) from those Company
Products set forth on Exhibit A attached hereto, as may be amended from time to
time by the Parties

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(email sufficing) (the “Approved Company Products”). Company understands and
agrees that, depending on the Listings selected on Exhibit A, Local may require
up to thirty (30) days to provide an approval or rejection of the Company
Products set forth on Exhibit A hereto, including those Company Products that
Company seeks to later add by amendment to Exhibit A. Company may use the XML
Service only in connection with Approved Company Products and only by using the
links (“Links”) indicated on Exhibit A. Company shall not be eligible to display
Algorithmic Listings unless and until it has displayed at least six (6) Paid
Listings concurrently therewith. Local will have the right, in its sole
discretion, to refuse to provide or cease providing Listings from any or all
Advertisers with regard to any Company Product and/or Approved Company Product
in its sole discretion for any reason. The Parties will use commercially
reasonable efforts to work with each other to implement each Party’s respective
obligations set forth in Sections 2 and 3 of this Service Order in a timely
manner.

Section 3. No Guaranty. Local does not guaranty the availability of any Listings
pursuant to this Service Order, including without limitation the availability of
the Third-Party Paid Listings, and reserves the right to remove all or a portion
of the Listings, including Third-Party Paid Listings, from those delivered on a
Search Results Page at any time, for any reason or no reason, in its sole
discretion. Company does not guaranty any level of minimum Clickthroughs.

Section 4. Company Obligations.

(a) General. For each End User Query, Company will send to Local the applicable
search terms, Company’s affiliate ID (as provided to Company by Local), and any
other information necessary for Local to process the End User Query and provide
appropriate Listings to Company. Company will ensure that any End User that
Clicks on a Listing will be transferred directly to the Web page of the
Advertiser (an “Advertiser Page”), without the display of a frame,
advertisement, or other content.

(b) Modifications to Approved Company Product. Company will provide at least ten
(10) business days’ prior notice to Local of any material change in the content,
design or architecture of any Approved Company Product that would materially
change the target audience of such Approved Company Product or affect the
implementation or display of the Search Results Pages, the Listings, or the
Links. Any such notice shall contain a new mockup of the Approved Company
Product, as modified, with such detail additional as Local may request. Local
retains the right to suspend or terminate access to the Listings for any
Approved Company Product that is modified in its sole discretion by providing
written notice to Company (email or facsimile notice sufficing).

(c) Query Volume. Company will provide Local with two (2) business days’ prior
written notice before initiating any action that will, in Company’s reasonable
determination, increase the monthly volume of Company Queries by more than
thirty percent (30%) over the prior calendar month’s Company Query volume. Local
may, in its reasonable discretion, limit Company’s Query volume to Local upon
written notice to Company (email or facsimile notice sufficing).

(d) Prohibited Acts. Company will not engage in, authorize, permit (to the
extent within its control), or enable any of the following:

(i) the generation of Company Queries, End User Queries, or Clickthroughs any
means that are or could reasonably be interpreted to be coercive, incentivized,
misleading, invalid, automated, or fraudulent, including, without limitation,
through (1) blind links (i.e., where End Users do not know that they are
performing an End User Query or Click); (2) bots, macro programs, or Internet
agents; (3) requiring an End User to submit an End User Query or Click in order
to obtain some other benefit or result; (4) pre-populating any search box
implementation, (5) making a function, such as leaving a Web page or closing a
window, contingent on the End User performing an End User Query or Click;
(6) Company Queries, End User Queries, or Clicks by Company, its employees,
contractors or agents, except in the course of normal, individual use;
(7) offering an End User an inducement of any kind to submit an End User Query
or a Click; or (8) such other acts that result in a Click that fails to meet
Local’s Click-screening methodologies;

(ii) taking any action that is intended to circumvent any measures employed by
Local or its licensors to detect fraudulent Clicks;

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(iii) masking the true user agent or IP address of an End User;

(iv) redirecting any End User away from a Web page containing Listings (a
“Search Results Page”) or an Advertiser Page;

(v) displaying any content (including, without limitation, pop-up windows or
expanding banners) that block or obscure the full and complete display of any
Listings;

(vi) framing a Search Results Page;

(vii) distribution of any software application to End Users from a Search
Results Page without (1) providing each End User with a prior opportunity to
review and assent to an accurate end user license agreement and privacy policy
for such application; (2) obtaining each End User’s prior, express, and informed
consent to the installation of the application; and (3) complying with all
applicable legal requirements;

(viii) modification in any manner of (1) an End User Query precisely as
submitted by the End User; or (2) the Listings, or any code contained therein,
from the form in which they were delivered by Local to Company;

(ix) the implementation of the XML Service on anywhere or in any manner other
than the Approved Company Products, without the prior written consent of Local
(email sufficing);

(x) the submission of an End User Query or the display of Listings in response
to a 404 or other error message or from or within a pop-over, pop-under, or in
or through a downloadable application or email.

(e) Display Order. Where Local returns Listings in response to an End User Query
on the Search Results Page of the Company Products, Company agrees to display
the Listings in the order provided by Local, including as may be agreed to in
advance in writing by Local.

(f) No Further Syndication. Company will not assign any rights to, distribute,
or syndicate, the XML Service to any third-party. Company will not, and will not
authorize, permit, or enable any third-party to, perform End User Queries or
Company Queries or otherwise access Listings from anywhere other than the
Company Products covered by this Service Order, without prior written approval
of Local (email sufficing).

(g) Information Request. If at any time, a provider of Third-Party Paid Listings
audits Local in connection with the parties performance of the terms of this
Service Order, Company will (i) deliver all information and documents reasonably
requested by Local to demonstrate this Service Order has been complied with in
all respects, and (ii) do any and all acts and things reasonably necessary or
order to help Local comply with its audit obligations.

Section 5. Licenses. Local hereby grants to Company a royalty free,
non-transferable, non-exclusive, non-sublicenseable, revocable license to
transmit, integrate, display and distribute the Listings to End Users in
response to End User Queries. Except for the licenses granted in this Section,
Local retains all right, title and interest in and to the Listings, any
directories, databases, algorithms, other technology relating thereto, and any
other Content.

Section 6. Compensation.

(a) Revenue Share. Subject to Company’s performance of its obligations under
this Service Order, Local will pay Company a percentage of any Revenues (the
“Company Revenue Share”) achieved in each calendar month during the Term (as
defined in Section 7) ***

(b) Reports. Local agrees to provide to the Company concurrently with the
payment of the Company Revenue Share, a report showing all data relevant to
Local’s calculation of the Company Revenue Share payment.

(c) Forfeiture. If Company generates any Revenue pursuant to this Service Order
while Company is in material violation of any requirement of this Service Order,
including without limitation Section 4 hereof, Local reserves the right to
exclude the Revenue earned during the time such violation occurred from its
calculation of any amounts owed to Company.

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Section 7. Term, Termination, Suspension. This Service Order shall commence on
the Service Order Effective Date and shall continue in full force and effect for
a period of one (1) year and thereafter shall automatically renew for successive
one (1) year periods, unless either Party notifies the other Party in writing of
its intent not to renew at least thirty (30) days prior to the end of the
then-current term (collectively, the “Term”). If Local breaches a material term
of this Agreement, and the breach remains uncured for thirty (30) days after
Local receives written notice thereof from Company, Company will have the right
to terminate this Service Order immediately upon written notice to Local. Local
may terminate this Service Order at any time upon written notice to Company for
any reason, including, without limitation, because of a breach by Company of
this Service Order. Notwithstanding Local’s termination rights set forth above,
Local may also suspend all or a portion of its delivery of the XML Services for
such period of time as Local determines in its sole discretion in order to
afford Company an opportunity to cure any breach of this Service Order to the
satisfaction of Local in its sole determination. Upon termination or expiration
of this Service Order for any reason whatsoever, Company’s right to use the XML
Service will be null and void and all rights and licenses granted to Company or
Local under this Service Order will terminate immediately. Sections 1, 4, 6 (to
the extent of any outstanding obligations as of the termination date), and 7 of
this Service Order will survive any expiration or earlier termination of this
Service Order.

Section 8. Exclusivity. Provided that *** Company generates at least *** in
Revenue (the “Revenue Minimum”), each of Local and Company agree that (i) Local
shall be the exclusive provider to Company, and (ii) Company shall be Local’s
exclusive distribution channel, for ***

IN WITNESS WHEREOF, the Parties hereto have executed this Service Order as of
the Service Order Effective Date.

 

LOCAL CORPORATION     ALLVIEW NETWORKS, LLC By:   /s/ Heath Clarke     By:   /s/
Norm Farra   Name: Heath Clarke       Name: Norm Farra   Title: CEO       Title:
COO

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Exhibit A to

XML Feed Service Order

 

Listings (check all that apply)     

Yes

   No      

X

   ¨    Local Paid Listings   

X

   ¨    Third-Party Paid Listings   

¨

   ¨    Algorithmic Listings   

Company Products (check all that apply)

  

Yes

   No      

¨

   ¨    Web site(s) located at www.                                          
   .   

¨

   ¨    Other (Specify:                                 )   

Links (check all that apply)

  

Yes

   No      

¨

   ¨    Search box   

¨

   ¨    Search links (generic and contextual)   

¨

   ¨    Content on a Web page   

¨

   ¨    Other (Specify:                                 )   

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Exhibit B to

XML Feed Service Order

***

 

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.